         Case 6:19-cv-00988-AC          Document 17        Filed 09/21/20     Page 1 of 34




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                       EUGENE DIVISION


TIMOTHY L. S.1                                                           Case No. 6:19-cv-988-AC

                               Plaintiff,                                   OPINION AND ORDER

               v.

ANDREW SAUL, Commissioner, Social
Security Administration,

                        Defendant.
___________________________________

ACOSTA, Magistrate Judge:

                                            Introduction

       Plaintiff Timothy L. S. (“Plaintiff”) filed this action under section 205(g) of the Social

Security Act (the “Act”) as amended, 42 U.S.C. § 405(g), to review the final decision of the

Commissioner of Social Security (the “Commissioner”) who denied him social security disability

insurance benefits (“Benefits”). The court finds the decision is adequately supported by the record


1
 In the interest of privacy, this Opinion uses only the first name and the initial of the last name of
the non-governmental party in this case.

PAGE 1 - OPINION AND ORDER
         Case 6:19-cv-00988-AC          Document 17       Filed 09/21/20      Page 2 of 34




both with regard to the discounting of Plaintiff’s subjective testimony on his pain and resulting

limitations, and the residual functional capacity included in the hypothetical posed to the

vocational expert. Accordingly, the Commissioner’s final decision is affirmed.2

                                      Procedural Background

       On or about February 21, 2013, Plaintiff filed an application for Benefits alleging an onset

date of July 12, 2012.      The application was denied initially, on reconsideration, and by

Administrative Law Judge John Michaelsen after hearing testimony on November 17, 2014 (the

“2014 Hearing”). The Appeals Council denied review and Judge Michaelsen’s decision became

the final decision of the Commissioner. Plaintiff sought review of the Commissioner’s decision

in this court, arguing Judge Michaelsen erred in his evaluation of Plaintiff’s symptom allegations,

mental health impairments, and residual functional capacity, as well as lay witness testimony and

the medical opinion provided by John H. Ellison, M.D. (“Dr. Ellison”).

       In a Findings and Recommendation dated October 27, 2017 (“First F&R”), Magistrate

Judge John Jelderks found Judge Michaelsen properly discredited Plaintiff’s testimony as

inconsistent with a function report completed by his mother (the “Report”) but rejected the ALJ’s

reliance on inconsistencies in Plaintiff’s testimony regarding his onset date, Plaintiff’s ability to

continue to work for three years after reporting significant pain, Plaintiff’s decision to stop taking

narcotic medications, and inconsistent treatment records. Studebaker v. Berryhill, Civil No.: 6:16-

CV-01023-JE, Findings and Recommendation dated October 27, 2017, ECF No. 17 (“Studebaker

I”), at 9-11.3 Similarly, Judge Jelderks affirmed Judge Michaelsen’s decision to afford “little


2
 The parties have consented to jurisdiction by magistrate judge in accordance with 28 U.S.C.
§ 636(c)(1).
3
 The Findings and Recommendation was adopted by Judge Michael W. Mosman on January 24,
2018. The Findings and Recommendation is in the administrative record at pages 644-664, and
PAGE 2 - OPINION AND ORDER
         Case 6:19-cv-00988-AC          Document 17       Filed 09/21/20      Page 3 of 34




weight” to the limitations identified by Plaintiff’s mother as inconsistent with her statements in the

Report. Id. at 12-13. He also rejected Plaintiff’s assertion Judge Michaelsen “created ambiguity”

in his consideration of Dr. Ellison’s opinion finding “the ALJ reasonably considered and weighed

the medical opinion evidence.” Id. at 16. Judge Jelderks agreed with Judge Michaelsen’s

conclusion that Plaintiff’s anxiety and depression were not “severe” impairments at step two of

the sequential evaluation process but found he erred in failing to consider Plaintiff’s need for, and

use of, a cane because it was not prescribed by an acceptable medical source. Id. at 16-19. Judge

Jelderks then remanded the matter for further proceedings to evaluate Plaintiff’s need for a cane,

any erroneously rejected testimony of Plaintiff, and whether any job exists in the economy that

Plaintiff could perform with any modified residual functional capacity. Id. at 20-21.

       On remand, the Appeals Council directed the administrative law judge to consider the

necessity of Plaintiff’s use of a cane, obtain supplemental evidence from a vocational expert, and

provide Plaintiff the option of another hearing. After considering additional medical records and

holding a second hearing on March 14, 2019 (“2019 Hearing”), Administrative Law Judge

Katherine Weatherly also found Plaintiff not disabled. The Appeals Council denied review and

Judge Weatherly’s decision became the final decision of the Commissioner.

                                        Factual Background

       Plaintiff currently is fifty-four years old and was fifty-two years old on the date he was last

insured. He graduated from high school and attended one year of college. His past relevant work

experience includes water treatment operator. Plaintiff has not been involved in a successful work

attempt since July 12, 2012. He alleges disability because of degenerative disc disease, chronic


the Order adopting the Findings Recommendation is in the administrative record at pages 642-
643.

PAGE 3 - OPINION AND ORDER
           Case 6:19-cv-00988-AC         Document 17        Filed 09/21/20     Page 4 of 34




pain, fatigue, limited physical mobility, chronic loss of sensation in his arms and right leg between

his knee and shin, balance issues, vertigo, and noise sensitivity. Plaintiff last met the insured status

requirements entitling him to Benefits on March 31, 2018.

I. Testimony

          A. Plaintiff

          At the 2014 Hearing, Plaintiff testified he was forced to quit his job as a utility worker in

July 2012 due to excessive absences caused by his daily, extreme pain and resulting physical

incapacitation. (Tr. of Social Security Administrative R., ECF No. 13 (“Admin. R.”), at 53, 54.)

He did not look for any alternative employment and considered himself unable to perform any job

due to longstanding problems in his cervical and lumbar spine, and recent issues, such as tremors

in both hands, numbness in his fingers, balance issues, and a “drop foot.” (Admin. R. at 54-55.)

          Plaintiff treated his pain with medication, which did not completely eliminate the pain, and

participated in physical therapy and acupuncture, which did not provide any relief. (Admin. R. at

56.)      Without medication, Plaintiff was unable to do anything, suffered from excruciating

headaches and blurred vision, and could not walk upright. (Admin. R. at 59-60.) With medication,

“the pain dissipate[d] quite a bit,” and he was able to “go to the bathroom by [him]self” and “go

to the refrigerator to get food that [his] wife ha[d] made.” (Admin. R. at 60.) Standing and sitting

for more than a couple minutes, or being in a vehicle for ten minutes or more, exacerbated his pain

and forced him to lay down. (Admin. R. at 60.) He was unable to lift anything, including

something as light as a gallon of milk, due to resulting pain in his neck and low back. (Admin. R.

at 62.)

          Plaintiff lived with his wife, who worked outside of the home and performed all of the

household chores, such as laundry, meal preparation, cleaning, and shopping. (Admin. R. at 56-

PAGE 4 - OPINION AND ORDER
         Case 6:19-cv-00988-AC          Document 17       Filed 09/21/20     Page 5 of 34




57.) He did not drive because of his constant use of pain medication. (Admin. R. at 57.) He spent

his day reclining on the couch watching television and listing to audiobooks. (Admin. R. at 57-

58.) He used a cane which he represented was prescribed by a physician a month prior to the 2014

Hearing. (Admin. R. at 55.)

       Plaintiff testified at the 2019 Hearing he still lived with his wife, who remained solely

responsible for cooking and household chores. (Admin. R. at 618, 627-28.) He was unable to do

anything around the house because he dropped things, tripped and fell, and was unable to stand for

any period of time. (Admin. R. at 628.) He spends his days reading and watched television or

listened to the radio when his eyes were bothering him. (Admin. R. at 628.) He did not sleep more

than two to three hours a t night and napped for one to four hours daily. (Admin. R. at 629.) He

was incontinent four to five times a month. (Admin. R. at 630.) He drove about five times a month

and had difficulties using the pedals with his right leg, on which he wore a “full brace” that covered

his leg from below the knee to his foot. (Admin. R. at 618-19.)

       Plaintiff testified he quit his job with the water treatment plant in July 2012 because he was

having difficulty lifting things and walking, standing, and sitting for long periods of time. (Admin.

R. at 620-21.) He indicated the job required the ability to lift up to one-hundred pounds and

management was not “fond” of employees on pain medication. (Admin. R. at 621.) He did not

apply for any other jobs, including “sit-down type of jobs” due to pain in his lower and upper back,

pelvis, hands, and feet when he sat for extended periods of time. (Admin. R. at 621-22.)

       He testified he could stand for five minutes, sit for up to ten minutes depending on the

chair, and spent seventy-five to ninety per cent of his day in his recliner with his legs elevated.

(Admin. R. at 622-23.) He is not able to lift more than a glass of water, has difficulty writing, and



PAGE 5 - OPINION AND ORDER
         Case 6:19-cv-00988-AC         Document 17       Filed 09/21/20      Page 6 of 34




drops things because of pain and numbness in his arms, hands, and fingers. (Admin. R. at 625.)

He suffers from blurred vision due to neck pain daily for several hours. (Admin. R. at 626.)

       B. Annetta Goldman

       Annetta Goldman, Plaintiff’s mother (“Goldman”), completed the Report in May 2013.

(Admin. R. at 177-184.) Goldman reported on a normal day, Plaintiff showered, occasionally

prepared a quick and easy meal for himself and his daughter, watched television, read, and napped.

(Admin. R. at 178-79.) Plaintiff had no difficulty maintaining his personal care with the exception

of clipping his toenails, which caused pain when he bent. (Admin. R. at 178-79.) He performed

some household chores, such as “some cleaning”, “limited vacuuming,” and loading the

dishwasher, but was unable to perform any yard work because it increased his pain. (Admin. R.

at 179.) Goldman reported Plaintiff went outside and communicated with family and friends daily,

primarily by phone but sometimes at his house, and drove to the grocery store every other week

for thirty-minute shopping trips. (Admin. R. at 181.) She believed Plaintiff was unable to lift

more than two-to-three pounds, could walk one-hundred yards before needing to rest for ten

minutes, and sit for fifteen minutes at a time. (Admin. R. at 182.) Squatting, bending, standing,

and reaching resulted in increased back pain, climbing stairs stressed Plaintiff’s back and legs, and

it was difficult for Plaintiff to return to a standing position after kneeling. (Admin. R. at 182.)

Plaintiff used a cane and brace prescribed by a physician, wore glasses, and experienced some

decrease in his ability to concentrate after taking pain medication. (Admin. R. at 182-83.)

II. Medical Evidence

       A. Medical Providers

       Plaintiff began treatment with L. Susan Anderson, ND, LAc (“Anderson”) in July 2012 for

pain management related to his disc degeneration. (Admin. R. at 314.) From July 2012 to January

PAGE 6 - OPINION AND ORDER
         Case 6:19-cv-00988-AC          Document 17        Filed 09/21/20     Page 7 of 34




29, 2019, Anderson prescribed varying doses of methadone, oxycodone, oxycontin, and

hydromorphone alternatively, as well as a “Very Low Dose Naltrexone,” fentanyl patch, topical

pain relievers, herbal formulas, and acupuncture. (Admin. R. at 314-17, 887, 890-939.)

       Anderson completed a functional assessment on November 13, 2014, indicating Plaintiff

was able to sit less than one hour and stand or walk less than two hours in an eight-hour workday;

needed to alternate between sitting and reclining to alleviate pain, and take mini-breaks every hour;

and would be absent from work more than two days a month. (Admin. R. at 318.) He retained the

ability to push and pull frequently but could rarely reach, handle, finger, and feel due to numbness

from his neck down to his fingers, and limited dexterity and sensation. (Admin. R. at 319-20.)

Anderson opined Plaintiff could not lift or carry anything, climb, balance, kneel, crouch, crawl, or

stoop due lack of patellar reflexes in his legs, numbness in his lower right leg, balance issues, and

fatigue. (Admin. R. at 319.) Tension headaches, blurred vision from neck pain, ringing ears, and

fatigue limited Plaintiff’s ability to see, hear, and speak. (Admin. R. at 320.) He should have

limited exposure to temperature extremes, noise, dust, vibrations, humidity, hazards, fumes, odors,

chemicals, and gases to avoid increased pain and fatigue. (Admin. R. at 320.) Finally, his fatigue

and pain resulted in decreased functioning in attention, concentration, staying on task, attendance,

and tardiness, and detrimentally affected Plaintiff’s ability to work at a constant pace without

breaks, respond to routine, everyday changes in the workplace, and perform activities within a

schedule. (Admin. R. at 321.) She reported Plaintiff was unable to grocery shop, run errands,

cook for himself, or be out of bed for long; needed assistance for normal activities, such as selfcare,

grooming, hygiene, showering, and feeding; and experienced tremors in his hands when fatigued.

(Admin. R. at 318, 321.)



PAGE 7 - OPINION AND ORDER
         Case 6:19-cv-00988-AC         Document 17       Filed 09/21/20     Page 8 of 34




       A letter of unknown date or origin, but which Anderson apparently authored in early 2015,

reported Plaintiff’s pain level increased dramatically after he traveled on an airplane, as well as

when he took sixty-mile car trip, requiring two stops to move around, and ate at a restaurant.

(Admin. R. at 888.) Plaintiff stated “travel is not worth it to him anymore.” (Admin. R. at 888.)

Plaintiff’s ability to complete household tasks declined as he was not able to feel with his fingers

and thumbs when loading and unloading the dishwasher or performing other tasks. (Admin. R. at

888.) The author indicated they were adjusting his medication in an attempt to find a combination

that would allow Plaintiff to “take care of all of his living tasks unassisted.” (Admin. R. at 889.)

She then opined:

       His pain does not go away, but only reduce it at times with the medications. Any
       potential employer would hesitate to hire a person on those medications. Without
       the pain medications, his functioning levels further decline, and increased
       depression puts him at high risk.

                                              * * *

       At this time I do not see any potential for Mr. Studebaker to re-enter the work force.
       He can’t sit for long periods. He certainly can’t stand for long periods. His use of
       his hands is limited. He falls frequently. And he needs to rest or nap during large
       parts of the day. And unmedicated, the pain makes it hard for him to stay on task.

(Admin. R. at 889.)

       On February 22, 2019, Anderson completed a questionnaire at the request of Plaintiff’s

counsel stating that injuries and damage to Plaintiff’s cervical and lumbar spine, supported by

MRIs of these areas, “caused degenerative disk conditions that include pressure on his nerves and

neuropathy in hi[s] arms, hands, legs, and feet; reduced mobility; reduced strength; and severe pain

in his cervical and lumbar spine.” (Admin. R. at 959.) She opined these medical conditions limited

his ability to perform for the following reasons:



PAGE 8 - OPINION AND ORDER
        Case 6:19-cv-00988-AC          Document 17       Filed 09/21/20     Page 9 of 34




       His ability to walk is not reliable. Due to the nerve damage in his lumbar area, he
       has frequent falls, both from a right foot drop that trips him and his right leg does
       not always support him. With the neuropathy in his hands he has trouble picking
       up small items. Writing is difficult. Computer use and other repetitive motion
       exacerbates the neuropathy. He is unable to stand or sit for more than short periods
       of time. Lifting, carrying, bending, twisting, pushing, or pulling increases his
       overall pain levels and can trigger shooting pains.

(Admin. R. at 959.)

       Anderson completed a second functional assessment the same date which again

documented that Plaintiff was able to sit less than one hour and stand or walk less than two hours

in an eight-hour workday; needed to alternate between sitting and reclining to alleviate pain, and

take mini-breaks at least hourly; and would be absent from work more than two days a month.

(Admin. R. at 961.) He could no longer push or pull, and could still rarely reach, handle, finger,

and feel because reaching overhead triggered cervical pan and neuropathy left him with limited

dexterity and sensation in his hands. (Admin. R. at 962-63.) She again opined Plaintiff could not

lift or carry anything, because that activity increased pain in his central spine and sent shooting

pains down his arms; that he could not climb, balance, kneel, crouch, crawl, or stoop due to

numbness in his lower right leg; and that he suffered from foot drop of his right foot, balance

issues, and fatigue. (Admin. R. at 963.) Cervical spine degeneration, blurred vision from neck

pain, ringing ears, and fatigue also continued to limit Plaintiff’s ability to see, hear, and speak.

(Admin. R. at 963.) He still required limited exposure to temperature extremes, noise, dust,

vibrations, humidity, hazards, fumes, odors, chemicals, and gases to avoid increased pain and

fatigue. (Admin. R. at 964.) Finally, his fatigue and pain continued to cause decreased functioning

in attention, concentration, staying on task, attendance, and tardiness, and detrimentally affected

Plaintiff’s ability to work at a constant pace without breaks, respond to routine, everyday changes

in the workplace, and perform activities within a schedule. (Admin. R. at 321.) Anderson

PAGE 9 - OPINION AND ORDER
        Case 6:19-cv-00988-AC           Document 17         Filed 09/21/20      Page 10 of 34




identified “constant pain even with medication, his mobility issues, his need for assistance with

some normal activities, his need to change positions frequently, his tremors with fatigue” as other

functional limitations that would result in at least occasional decreased functioning. (Admin. R.

at 964.) She represented these functional limitations were “reflective of Mr. Studebaker’s expected

limitations on or before December 31, 2017.” (Admin. R. at 940.)

        B. Examining Physicians

        Dr. Ellison, a neurologist, reviewed medical records, examined Plaintiff, and diagnosed

him with “chronic pain and limited range of motion in low back, neck, and both hips” on June 11,

2013. (Admin. R. at 228, 230.) Dr. Ellison reported Plaintiff exhibited right sacroiliac tenderness;

reduced range of motion in flexion, extension, and lateral flexion; and positive straight leg raise in

both legs, with the right leg a little more painful. (Admin. R. at 229.) Plaintiff was unable to squat

due to pain in his right hip, and abduction and adduction of his hips was limited by pain. (Admin.

R. at 229.) He leaned lightly on a cane in his right hand while walking, was not able to walk on

heels or toes due to back pain, and was a little unsteady in his tandem walk. (Admin. R. at 229.)

        Plaintiff’s range of motion in his other joints, his motor strength and muscle tone, and his

sensory exams all tested normal. (Admin. R. at 229.) He was able to reach, grip, release, and

manipulate large and small objects, perform rapid rhythmic alternating, finger-to-nose, and heel-

to-knee movements, and he exhibited no tremors or spasticity. (Admin. R. at 229.)

        C. Reviewing Physicians

        Linda L. Jenson, M.D. (“Dr. Jenson”), reviewed Plaintiff’s medical records and on June

25, 2013, diagnosed Plaintiff with discogenic and degenerative disorders of the back but did not

consider Plaintiff disabled. (Admin. R. at 80.) Dr. Jenson believed Plaintiff retained the ability to push

and/or pull; occasionally lift or carry twenty pounds, climb ramps, stairs, ladders, ropes, and scaffolds,

PAGE 10 - OPINION AND ORDER
        Case 6:19-cv-00988-AC         Document 17        Filed 09/21/20     Page 11 of 34




and stoop, kneel, crouch or crawl; frequently lift or carry ten pounds and balance; stand and/or walk

and sit about six hours in an eight-hour workday; was limited in his ability to reach overhead; and

should avoid concentrated exposure to hazards such as machinery and heights. (Admin. R. at 82-83.)

Accordingly, Dr. Jenson found Plaintiff able to engage in light work. (Admin. R. at 84-85.) Martin

A. Kehrli, M.D. (“Dr. Kehrli”) another reviewing physician, affirmed Dr. Jenson’s diagnosis and

findings on September 18, 2013. (Admin. R. at 88, 95-100.)

       D. Images and Testing

       X-rays of Plaintiff’s lumbar and cervical spine taken in May 2013 revealed “[m]ild L4-5

and mild to moderate L5-S1 degenerative disk disease,” “[m]oderate C6-7 degenerative disk

disease,” “[m]ild C5-6 degenerative disk disease,” and “[r]eversal of the normal cervical lordosis

centered at the C5-6 level which can be secondary to muscle spasm and/or the above described

degenerative changes.” (Admin. R. at 231-32.) A retrolisthesis of C6 on C7, previously revealed

in a cervical spine x-ray dated October 4, 2010, was still present. (Admin. R. at 232.)

       Subsequent x-rays of Plaintiff’s lumbar spine taken in early 2016 “demonstrate normal

alignment. There is no evidence for fractures or bone abnormalities. Degenerative disc disease

and fact arthropathy are present at the levels of L4-L5 and L5-S1 and have increased since 2009.”

(Admin. R. at 783.) Results from an x-rays taken in April 2018 indicated “moderate degenerative

disc disease at L4-L5 and L5-S1 appears similar to the prior studies.” (Admin. R. at 789.)

       An MRI of the lumbar spine in March 2016 showed early degenerative changes at L2-L3,

L3-L4, and L5-S1 with mild arthropathy and hypertrophy in areas, and chronic degenerative

changes at L4-L5. (Admin. R. at 785.) An MRI of Plaintiff’s cervical spine taken in December

2016, revealed disc bulges at C5-C6 and C6-C7, kyphotic angulation, posterior displacement and




PAGE 11 - OPINION AND ORDER
          Case 6:19-cv-00988-AC         Document 17       Filed 09/21/20     Page 12 of 34




some flattening of the cervical cord, decreased vertical height, and moderate bilateral foraminal

stenosis. (Admin. R. at 788.)

III. Vocational Evidence

         Jaye Stutz, MA, CRC, a certified rehabilitation counselor (“Stutz”), participated in the

2019 Hearing and testified as a vocational expert. (Admin. R. at 63l, 746.) He characterized

Plaintiff’s last work experience as a water treatment operator with work demands in the medium

or heavy range. (Admin. R. at 631-32.) Judge Weatherly asked Stutz if a hypothetical individual

of the claimant’s age and education limited to no more than light work;4 frequent balancing;

occasional stooping, crouching, crawling, climbing, kneeling, and overhead reaching with both

arms; who needed to avoid workplace hazards such as concentrated exposure to unprotected

heights and moving machinery; and required the use of a cane for ambulation could perform

Plaintiff’s past relevant work. (Admin. R. at 632.) Stutz testified such an individual would be

unable to perform Plaintiff’s past relevant work but could perform the jobs of storage rental facility

clerk, electrical accessories assembler, or bench assembler, all of which were classified as light

work. (Admin. R. at 633.) When the Judge Weatherly added the additional limitations of an

inability to sit, stand, and walk a total of eight hours in an eight-hour workday, and that the



4
    “Light Work” is defined in 20 C.F.R. 404.1567(b) as follows:

         Light work involves lifting no more than 20 pounds at a time with frequent lifting
         or carrying of objects weighing up to 10 pounds. Even though the weight lifted
         may be very little, a job is in this category when it requires a good deal of walking
         or standing, or when it involves sitting most of the time with some pushing and
         pulling of arm or leg controls. To be considered capable of performing a full or
         wide range of light work, you must have the ability to do substantially all of these
         activities. If someone can do light work, we determine that he or she can also do
         sedentary work, unless there are additional limiting factors such as loss of fine
         dexterity or inability to sit for long periods of time.

PAGE 12 - OPINION AND ORDER
        Case 6:19-cv-00988-AC         Document 17       Filed 09/21/20     Page 13 of 34




individual be allowed to take breaks or otherwise be off-task at least ten percent of a workday or

miss two or more workdays a month, Stutz opined there was no work available for such an

individual. (Admin. R. at 634.) Responding to Plaintiff’s representative’s question, Stutz testified

the individual described in the first hypothetical with the additional limitations of less than

occasional handling, fingering, or feeling would not able to perform the tasks required of a storage

rental facility clerk, electrical accessories assembler, or bench assembler. (Admin. R. at 635.)

IV. ALJ Decision

       Judge Weatherly found Plaintiff suffered from the severe impairments of degenerative disc

disease of the cervical and lumbar spine, obesity, and chronic pain syndrome, and that Plaintiff

had not engaged in substantial gainful activity from July 21, 2012, through March 31, 2018.

(Admin. R. at 595.) While conceding Plaintiff’s impairments limited his ability to perform basic

work activities, Judge Weatherly found such impairments did not meet or equal the severity of any

listed impairment. (Admin. R. at 595, 597.) As a result of his impairments, Judge Weatherly

considered Plaintiff capable of performing no more than light work but with these additional

limitations:

       He was limited to no more than frequent balancing and no more than occasional
       stooping, kneeling, crouching, crawling, and climbing. He was limited to no more
       than occasional overhead reaching bilaterally. He needed to avoid concentrated
       exposure to workplace hazards, such as unprotected heights and moving machinery.
       He required the use of a cane for ambulation.

(Admin. R. at 597.) In light of these limitations, Judge Weatherly deemed Plaintiff unable to

perform his past relevant work of water treatment operator. (Admin. R. at 605.) Judge Weatherly

acknowledged the vocational expert’s testimony that Plaintiff could perform the jobs of storage

facility rental clerk, electrical accessories assembler, and bench assembler. (Admin. R. at 606.)

Based on Plaintiff’s age, education, work experience, identified limitations, and Stutz’s testimony,

PAGE 13 - OPINION AND ORDER
        Case 6:19-cv-00988-AC         Document 17       Filed 09/21/20     Page 14 of 34




Judge Weatherly found Plaintiff “has not been under a disability within the meaning of the [Act]

from May 23, 2013, through the date of this decision.” (Admin. R. at 24, 36.)

       Judge Weatherly gave little weight to the opinions Anderson offered, finding them

inconsistent with her treatment notes and other medical records (including records revealing that

Plaintiff declined several treatment modalities despite his reports of excruciating pain), and with

Plaintiff’s activities of daily living; that her opinions rested primarily on Plaintiff’s subjective

reports; and that they lacked support in objective findings on impairments such as blurred vision,

headaches, ringing in the ears, decreased dexterity, decreased cognition, or diminished

concentration. (Admin. R. at 603-04.) Judge Weatherly similarly gave little weight to the severe

limitations Goldman described, including Plaintiff’s inability to lift more than three pounds, walk

more than one-hundred yards, or sit more than fifteen minutes, finding them inconsistent with her

reports that Plaintiff “maintained his hygiene, prepared meals, performed chores, drove, and

shopped.” (Admin. R. at 599.) Judge Weatherly gave great weight, however, to the opinions of

Dr. Jenson and Dr. Kehrli, and considered Dr. Ellison’s objective findings Dr. Ellison. (Admin.

R. at 604.)

       Judge Weatherly found Plaintiff’s “medically determinable impairments could reasonably

be expected to cause some [of] the alleged symptoms; however, the [Plaintiff’s] statements

concerning the intensity, persistence and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record for the reasons explained in

this decision.” (Admin. R. at 599-600.) Judge Weatherly discussed in great detail Plaintiff’s

testimony regarding his limitations offered to both her and Judge Michaelsen and her justifications

for discounting such testimony, describing the lack of objective medical evidence supporting the

limitations, inconsistent use of effective medication and treatment, and activities of daily living,

PAGE 14 - OPINION AND ORDER
        Case 6:19-cv-00988-AC         Document 17       Filed 09/21/20     Page 15 of 34




as well as testimony inconsistent with Plaintiff’s reported limitations. Because of the remoteness

of Plaintiff’s date last insured, she believed “his self-reports to treating sources memorialized in

the treatment notes are the most accurate portrayal of functioning.” (Admin. R. at 599.)

       A. Lack of Objective Medical Evidence

       Judge Weatherly considered Plaintiff’s complaints in light of treatment records and

objective testing. She noted that imaging studies confirmed Plaintiff’s history of intermittent back

and neck pain, and reports of worsening of symptoms, and revealed increasing lumbar and cervical

degenerative changes, acknowleged Plaintiff’s chronic pain syndrome diagnosis. (Admin. R. at

600-01.) But after considering the record as a whole, she concluded “the medical evidence of

record does not contain objective findings that would reasonably support the degree of limitation

the claimant alleges.” (Admin. R. at 602.)

       Judge Weatherly acknowledged that “the objective findings of record during the period at

issue show some instance of grip weakness, lower extremity, and decreased sensation,” but she

found “those objective findings do not support the degree and severity of limitations alleged by

the claimant.” (Admin. R. at 599.) Judge Weatherly then compared Plaintiff’s subjective

complaints against the medical providers’ objective findings and comments from testing results.

       Specifically, she identified treatment notes from an April 2012 trip to the emergency room

for complaints of low back pain that revealed Plaintiff reported lumbar tenderness, but he

performed substantially normally on strength tests, resisted additional examination of his back,

and, according to the medical provider, gave “suboptimal” effort on resistive manual motor testing.

(Admin. R. at 600.) A month later, Plaintiff rated his neck, low-back, and right-leg pain at twelve

to fifteen on a ten-point scale, reported severe back pain with minimal straight-leg-raise testing,

and appeared unable to stand upright due to pain. (Admin. R. at 600.) But treatment notes revealed

PAGE 15 - OPINION AND ORDER
        Case 6:19-cv-00988-AC         Document 17        Filed 09/21/20     Page 16 of 34




he exhibited some lumbar tenderness and no cervical spine tenderness, that he moved his neck

freely, and that he had a functional range of motion with walking and mobility despite an antalgic

gait. (Admin. R. at 600.) In July 2013, Plaintiff reported an exacerbation of his back pain and had

palpable lumbar muscle spasm. (Admin. R. at 600-01.) Although he reported pain in all directions,

Plaintiff’s range of motion and strength remained normal. (Admin. R. at 601.) Later that year,

Plaintiff complained of ongoing neck and back pain with radiating pain in his arms and legs,

frequent leg numbness, loss of hand strength, and decreased sensation in his upper extremities.

(Admin. R. at 601.) Testing revealed essentially normal strength with a slight decrease on the right

side and in his hands, and some decreased sensation on his right leg, but no evidence of decreased

sensation in his upper extremities. (Admin. R. at 600.) Furthermore, Plaintiff exhibited a “fairly

normal gait” with a ‘little shortened” stride. (Admin. R. at 601.)

       In 2014, a physical examination revealed Plaintiff “had normal strength other than 4/5 grip

strength, an antalgic gait, stiff movements, full range of motion with subjective reports of pain,

and absent sharp sensation in the right leg.” (Admin. R. at 601.) Two years later, Plaintiff reported

increased numbness, and loss of mobility and flexibility in his fingers and continuing foot drop

that resulted in falls. (Admin. R. at 601.) The treatment notes indicated Plaintiff held himself

stiffly, exhibited an altered gait, and had poor range of motion in his hands. (Admin. R. at 601.)

In March 2017, Plaintiff again reported his foot drop caused him to trip frequently; the medical

provider reported “vague objective findings” of an altered gait and poor range of finger movement,

but failed to provide specific findings on the degree of such limitations or on Plaintiff’s retained

strength or sensation. (Admin. R. at 602.) In March 2018, Plaintiff complained of right leg

numbness and the absence of right leg reflex, but the examination revealed no abnormalities.

(Admin. R. at 602.) One month later, Plaintiff rated his pain level at eight to an orthopedist

PAGE 16 - OPINION AND ORDER
        Case 6:19-cv-00988-AC         Document 17        Filed 09/21/20     Page 17 of 34




evaluating his history of right-leg pain, foot drop, and numbness. (Admin. R. at 602.) During the

examination, Plaintiff used a cane and reported he could not perform a heel or toe walk. (Admin.

R. at 602.) The medical provider observed limited lumbar range of motion but no lumbar

tenderness, described Plaintiff’s MRI results as “mild at best,” and did not believe Plaintiff’s

symptoms were lumbar related. (Admin. R. at 602.)

       Referring to Plaintiff’s complaints of tremors during his 2014 Hearing testimony, Judge

Weatherly found no objective record evidence of tremors on examination. (Admin. R. at 598.)

Judge Weatherly similarly discounted Plaintiff’s complaints of daily blurred vision due to neck

pain, noting Plaintiff complained of blurred vision only once to a treatment provider in April 2016,

and concluding such complaint was “not supported by the subjective or objective findings during

the period at issue.” (Admin. R. at 598-99.) Finally, while Plaintiff testified he took daily naps

for one-to-four hours, Judge Weatherly concluded “the medical evidence of record during the

period at issue failed to establish that doing so was medically necessary.” (Admin. R. at 599.)

       B. Inconsistent Medical Treatment

       Judge Weatherly believed Plaintiff’s “course of medical treatment and use of medications

are not consistent with his allegations regarding the intensity, persistency, and limiting effects of

his symptoms and conditions.” (Admin. R. at 602.) She explained:

       The evidence of record shows that his back pain generally improved with
       medication, and his neck pain was generally effectively managed with medication
       and acupuncture. Moreover, there were long periods during which his medications
       were refilled without change, and there is no evidence of significant medication
       side effects. Additionally, the claimant was never hospitalized for any significant
       period, and his impairments did not receive or require more aggressive forms of
       treatment, such as surgery. This level of treatment suggests the claimant’s
       impairments did not result in significant limitation that precluded him from
       engaging in basic work activity.

(Admin. R. at 602-03.)

PAGE 17 - OPINION AND ORDER
        Case 6:19-cv-00988-AC         Document 17       Filed 09/21/20      Page 18 of 34




       Judge Weatherly cited and summarized treatment records in support of her conclusion. For

example, she cited records in which Plaintiff reported his medication provided some, if not

complete, relief. In April 2012, Plaintiff reported complete pain with medication relief upon

discharge from the emergency room. (Admin. R. at 600.) After complaining of increased back

pain in July 2013, Plaintiff represented his “pain had historically resolved with two to three weeks

of Percocet,” and Judge Weatherly summarized his 2014 medical records to “show that his

symptoms were generally managed with ‘occasional’ Advil (which he indicated he did not use on

a daily bases) and Oxycodone as needed.” (Admin. R. at 601.) In November 2014, Plaintiff

admitted medication helped but did not completely eliminate his pain, and he reported pain levels

of five or six with medication and relief of neck pain with acupuncture. (Admin. R. at 598, 600.)

Plaintiff’s medication and doses remained relatively the same and increased in frequency based on

his subjective reports of pain. (Admin. R. at 600.)

       Despite evidence Plaintiff’s medications alleviated his pain to a great degree, Plaintiff told

his primary treatment provider he wanted to stop taking medication in 2012. (Admin. R. at 600.)

He subsequently declined physical therapy and surgery referrals in 2014, choosing medication to

manage his pain. (Admin. R. at 601.) He reported later that year that even with the “small breaks

and reductions in pain” he achieved from medication, he was unable to perform activities of daily

living without assistance, but he denied the offer of a pain pump. (Admin. R. at 601.) Plaintiff

also admitted he had failed to use a referral for orthotic care in March 2017 at the time requested

another such referral in March 2018, after a one-year gap in medical care. (Admin. R. at 602.)

       C. Activities of Daily Living/Inconsistent Testimony

       Judge Weatherly found Plaintiff’s description of the limitations resulting from his

impairments were inconsistent with other testimony in the record, including descriptions of

PAGE 18 - OPINION AND ORDER
        Case 6:19-cv-00988-AC          Document 17       Filed 09/21/20      Page 19 of 34




Plaintiff’s activities of daily living, and, therefore, not necessarily credible. She discounted

Plaintiff’s representations offered at the 2014 Hearing that he spent most of day his reclining and

he could not sit or stand for more than ten minutes without changing position based on testimony

he traveled long distances on occasion and his own report he tried to stay active by, for example,

using an elliptical trainer and going for walks. (Admin. R. at 598, 600.) Similarly, she noted:

“Although the claimant alleged that he did not help with meals or housework due to pain, the

evidence of record shows that he helped with at least some of the laundry, prepared meals,

independently maintained his hygiene, loaded the dishwasher, and performed limited vacuuming.”

(Admin. R. at 598.) She concluded: “Such inconsistent statements undermine the claimant’s

allegations regarding the intensity, persistency, and limiting effects of his symptoms and

condition.” (Admin. R. at 598.)

       Judge Weatherly also found Plaintiff’s description of his physical limitations at the 2019

Hearing inconsistent with other testimony and evidence in the record. (Admin. R. at 599.) Plaintiff

testified he reclined seventy-five per cent of the day, could sit only for ten minutes before needing

stand for thirty to sixty seconds, could not stand for longer than five minutes before needing to sit,

and could not comfortably lift more than a glass of water due to grip weakness and numbness.

(Admin. R. at 598-99.) Judge Weatherly found Plaintiff’s description of his lifting, sitting, and

standing limitations inconsistent with evidence he “drove, traveled, read, prepared meals,

performed some chores, and tried to stay active.” (Admin. R. at 599.) She considered Plaintiff’s

reports “he did ‘not really’ help with chores or meals due to dropping things, tripping and falling,

and difficulty standing” belied by evidence Plaintiff “prepared simple meals and helped with the

dishes and laundry.” (Admin. R. at 599.) Judge Weatherly also specifically noted that while



PAGE 19 - OPINION AND ORDER
        Case 6:19-cv-00988-AC         Document 17       Filed 09/21/20     Page 20 of 34




Plaintiff represented at the 2019 Hearing he limited his driving due to numbness in his right leg,

he continued to drive five times a month. (Admin. R. at 598.)

       Judge Weatherly characterized Plaintiff’s complaints of blurred vision in 2016 as

inconsistent with his reports he spent most of his time reading or, if his vision was bothering him,

watching television or listening to the radio, specifically noting “watching television would also

require use of his vision.” (Admin. R. at 599.) Finally, Judge Weatherly noted Plaintiff reported

in September 2018 he “felt he had reached a point where he may begin to lose normal ADL

functionality,” which she believed implied Plaintiff “had maintained ‘normal ADL functionality’

despite his pain and other symptoms.” (Admin. R. at 602.)

       Judge Weatherly specifically found testimony on Plaintiff’s activities of daily living was

inconsistent with his description of the extent of his limitations. Judge Weatherly explained:

       Despite the claimant’s allegations that he was disabled and unable to work, he
       reported that he was trying to stay active, and the records show[] that he walked,
       used the elliptical, did yoga, traveled, and went boating. . . . He also drove, read,
       and used the computer. . . . While such activities of daily living do not dispute the
       existence of the claimant’s alleged medical conditions and symptoms, it does
       suggest the intensity, persistency, and severity of his symptoms and resulting
       limitations (including his limitations on sitting, walking, and manipulative
       activities) may not be accurately reported.
(Admin. R. at 603.)

                                       Standard of Review

       The Act provides for payment of Benefits to people who have contributed to the Social

Security program and who suffer from a physical or mental disability. 42 U.S.C. § 423(a)(1)

(2019). The burden of proof to establish a disability rests upon the claimant. Gomez v. Chater,

74 F.3d 967, 970 (9th Cir.), cert. denied, 519 U.S. 881 (1996). To meet this burden, the claimant

must demonstrate an inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to cause death or to
PAGE 20 - OPINION AND ORDER
        Case 6:19-cv-00988-AC         Document 17       Filed 09/21/20     Page 21 of 34




last for a continuous period of at least twelve months. 42 U.S.C. §§ 423(d)(1)(A) (2019). An

individual will be found disabled only if there are physical or mental impairments of such severity

that the individual is unable not only to do previous work but cannot, considering his or her age,

education, and work experience, engage in any other kind of substantial gainful work which exists

in the national economy. 42 U.S.C. §§ 423(d)(2) (A) (2019).

       The Commissioner has established a five-step sequential evaluation process for

determining if a person is eligible for Benefits because he or she is disabled. 20 C.F.R. §§

404.1520 (2019); Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995). First, the Commissioner

determines whether the claimant is engaged in “substantial gainful activity.” If the claimant is

engaged in such activity, Benefits are denied. Otherwise, the Commissioner proceeds to step two

and determines whether the claimant has a medically severe impairment or combination of

impairments. A severe impairment is one “which significantly limits [the claimant’s] physical or

mental ability to do basic work activities.” 20 C.F.R. §§ 404.1520(c). If the claimant does not

have a severe impairment or combination of impairments, Benefits are denied.

       If the impairment is severe, the Commissioner proceeds to the third step to determine

whether the impairment is equivalent to one of the specifically listed impairments that the

Commissioner acknowledges are so severe as to preclude substantial gainful activity. 20 C.F.R.

§§ 404.1520(d). If the impairment meets or equals one of the listed impairments, the claimant is

conclusively presumed to be disabled. If the impairment is not one presumed to be disabling, the

Commissioner proceeds to the fourth step to determine whether the impairment prevents the

claimant from performing work which the claimant has performed in the past. If the claimant is

able to perform work which he or she has performed in the past, a finding of “not disabled” is

made and Benefits are denied. 20 C.F.R. §§ 404.1520(e).

PAGE 21 - OPINION AND ORDER
        Case 6:19-cv-00988-AC         Document 17       Filed 09/21/20     Page 22 of 34




       If the claimant is unable to do work performed in the past, the Commissioner proceeds to

the fifth and final step to determine if the claimant can perform other work in the national economy

considering his or her age, education, and work experience. The burden shifts to the Commissioner

to show what gainful work activities are within the claimant’s capabilities. Distasio v. Shalala, 47

F.3d 348, 349 (9th Cir. 1995) (DIB). The claimant is entitled to Benefits only if he or she is not

able to perform other work. 20 C.F.R. §§ 404.1520(f).

       When an individual seeks Benefits, judicial review of the Commissioner’s decision is

guided by the standards set forth in 42 U.S.C. §§ 405(g). The reviewing court must affirm the

Commissioner’s decision if the Commissioner applied proper legal standards and the findings are

supported by substantial evidence in the record. 42 U.S.C. § 405(g) (2019); Batson v. Comm’r of

the Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). “Substantial evidence” means “more

than a mere scintilla, but less than a preponderance.” Robbins v. Soc. Sec. Admin., 466 F.3d 880,

882 (9th Cir. 2006). It is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir. 1993).

       The reviewing court may not substitute its judgment for that of the Commissioner.

Robbins, 466 F.3d at 882; Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001). Thus, where

the evidence is susceptible to more than one rational interpretation, the ALJ’s conclusion must be

upheld, even where the evidence can support either affirming or reversing the ALJ’s conclusion.

Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). The ALJ is responsible for determining

credibility, resolving conflicts in medical testimony, and resolving ambiguities. Andrews v.

Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). In determining a claimant’s residual functioning

capacity, an ALJ must consider all relevant evidence in the record, including, inter alia, medical



PAGE 22 - OPINION AND ORDER
        Case 6:19-cv-00988-AC           Document 17         Filed 09/21/20      Page 23 of 34




records, lay evidence, and “the effects of symptoms, including pain, that are reasonably attributed

to a medically determinable impairment.” Robbins, 466 F.3d at 883, citing SSR 96-8p, 1996 WL

374184, at *5; 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3) (2019); Smolen v. Chater, 80 F.3d 1273,

1281 (9th Cir.1996). The reviewing court must consider the entire record as a whole, weighing

both the evidence that supports and detracts from the Commissioner’s conclusion, and may not

affirm simply by isolating a specific quantum of supporting evidence. Lingenfelter v. Astrue, 504

F.3d 1028, 1035 (9th Cir. 2007). However, a reviewing court may not affirm the Commissioner

on a ground upon which the Commissioner did not rely. Orn v. Astrue, 495 F.3d 625, 630 (9th

Cir. 2007); see also Bray v. Comm’r Soc. Sec. Admin., 554 F.3d 1219, 1225-26 (9th Cir. 2009)

(citing SEC v. Chenery Corp., 332 U.S. 194, 196 (1947)).

                                               Discussion

        Plaintiff asserts Judge Weatherly erred by improperly discounting his testimony about his

pain, fatigue, and resulting limitations and, as a result, failed to include all of his limitations in the

residual functional capacity in the hypothetical posed to the vocational expert. Plaintiff asks the

court to enter an order reversing the Commissioner’s final decision and remand for an immediate

award of Benefits or, alternatively, for additional evidence and findings. The Commissioner

contends Judge Weatherly properly considered the evidence in accordance with the terms of the

Act and related regulations, and the decision should be affirmed.

I. Plaintiff’s Testimony

        To determine whether a claimant’s testimony regarding subjective pain or symptoms is

credible, an ALJ must perform two stages of analysis. Trevizo v. Berryhill, 871 F.3d 664, 678 (9th

Cir. 2017); 20 C.F.R. § 416.929 (2019). The first stage is a threshold test in which the claimant

must produce objective medical evidence of an underlying impairment that could reasonably be

PAGE 23 - OPINION AND ORDER
        Case 6:19-cv-00988-AC         Document 17        Filed 09/21/20     Page 24 of 34




expected to produce the symptoms alleged. Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012);

Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008). At the second stage, absent affirmative

evidence of malingering, the ALJ must provide clear and convincing reasons for discrediting the

claimant’s testimony regarding the severity of the symptoms. Carmickle v. Comm’r Soc. Sec.

Admin., 533 F.3d 1155, 1160 (9th Cir. 2008); Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir.

2007). The ALJ must make sufficiently specific findings to permit the reviewing court to conclude

the ALJ did not arbitrarily discredit the claimant’s testimony. Brown-Hunter v. Colvin, 806 F.3d

487, 493 (9th Cir. 2015).       Factors the ALJ may consider when making such credibility

determinations include the objective medical evidence, the claimant’s treatment history, the

claimant’s daily activities, and inconsistencies in testimony. Ghanim v. Colvin, 763 F.3d 1154,

1163 (9th Cir. 2013); Tommasetti, 533 F.3d at 1039. “Credibility determinations are the province

of the ALJ” and the court may not “second-guess” the ALJ’s determination if the ALJ has made

specific findings supported by substantial evidence in the record. Fair v. Bowen, 885 F.2d 597,

604 (9th Cir. 1989).

       Judge Weatherly found Plaintiff’s “medically determinable impairments could reasonably

be expected to cause some of the alleged symptoms” and she did not identify any evidence to

establish he was malingering. (Admin. R. at 599.) Consequently, the Judge Weatherly was

required to offer clear and convincing reasons for rejecting Plaintiff’s testimony with regard to the

limitations supported by objective evidence. To meet this standard, “[t]he ALJ must specify what

testimony is not credible and identify the evidence that undermines the claimant’s complaints –

‘[g]eneral findings are insufficient.’” Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005),

(quoting Reddick v, Chater, 157 F.3d 715,722 (9th Cir. 1998)); Bunnell v. Sullivan, 947 F.2d 341,



PAGE 24 - OPINION AND ORDER
        Case 6:19-cv-00988-AC          Document 17      Filed 09/21/20     Page 25 of 34




346 (9th Cir. 1991) (en banc.) (“[A] reviewing court should not be forced to speculate as to the

grounds for an adjudicator’s rejection of a claimant’s allegations of disabling pain.”)

       Judge Weatherly expressly found “the claimant’s statements concerning the intensity,

persistence, and limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record for the reasons explained in this decision.” (Admin. R.

at 600). The Ninth Circuit has expressly held that such a boilerplate statement, without more,

“falls short of meeting the ALJ’s responsibility to provide ‘a discussion of the evidence’ and ‘the

reason or reasons upon which’ his adverse determination is based.” Treichler v. SSA, 775 F.3d

1090, 1103 (9th Cir. 2014) (quoting 42 U.S.C. § 405(b)(1)); Brown-Hunter, 806 F.3d at 493 (ALJ’s

finding that limitations identified by claimant were less serious than alleged based on unspecified

claimant testimony and a summary of medical evidence insufficient to meet clear and convincing

standard). Here, however, Judge Weatherly engaged in additional discussion of the evidence and

reasons for discounting Plaintiff’s testimony.

       A. Lack of Objective Findings

       The Judge Weatherly found some of the limitations identified by Plaintiff were not

supported by objective medical evidence. These limitations include tremors, blurred vision, and

Plaintiff’s need to nap for up to four hours a day.

       Plaintiff reported he experienced tremors beginning in 2013. Judge Weatherly found this

limitation was not supported by any objective medical evidence in the record. Plaintiff points to

two medical records which he claims provide objective evidence of tremors. The first is a notation

that Plaintiff showed decreased strength in his forearm muscles and fingers with some occasional

“fasciculations.” As Plaintiff notes, a “fasciculation is a muscle contraction or twitching that is

visible under the skin.” (Pl.’s Opening Brief, ECF No. (“Brief”), at 10.) However, a tremor is

PAGE 25 - OPINION AND ORDER
        Case 6:19-cv-00988-AC         Document 17        Filed 09/21/20     Page 26 of 34




generally defined as a “a trembling or shaking usually from physical weakness, emotional stress,

or disease.”5 Evidence of twitching under the skin does not equate to trembling or shaking of a

body part. The second record references tremors in a summary of Plaintiff’s subjective symptoms

and is not an objective finding. There is no objective medical evidence that Plaintiff’s impairments

caused tremors or that Plaintiff exhibited or suffered from tremors because of the identified

impairments. Judge Weatherly properly rejected Plaintiff’s testimony he suffered from tremors.

       Judge Weatherly similarly found Plaintiff’s reports of daily blurred vision due to neck pain

lasting several hours were unsupported by objective evidence. Judge Weatherly also commented

on the lack of repeated reports of blurred vision, identifying only an April 2016 report. Plaintiff

contends Judge Weatherly’s rejection of the vision limitation was erroneous based on at least three

other subjective reports of blurred vision. Plaintiff accurately notes the record contains other

reports of blurred vision but, again, such subjective reports are not relevant to Judge Weatherly’s

finding the limitation is not supported by objective evidence. The court does not find, and Plaintiff

failed to identify, any objective medical evidence supporting Plaintiff’s claimed he suffered from

daily vision issues as a result of his identified impairments. Moreover, while Plaintiff claims to

suffer from blurred vision daily, his report he spends most of his time reading and watching

television when his eyes are bothering him belie his claim of lengthy periods of daily blurred

vision. Judge Weatherly properly rejected Plaintiff’s subjective reports of blurred vision as not

corroborated by objective medical evidence.

       Finally, Judge Weatherly noted no evidence supported Plaintiff’s need to nap up to four

hours a day as “medically necessary.” Plaintiff argues his need to nap is the result of his inability


5
 MERRIAM-WEBSTER DICTIONARY, https://www.merriam-webster.com/dictionary/tremor, (last
visited on August 5, 2020).

PAGE 26 - OPINION AND ORDER
        Case 6:19-cv-00988-AC          Document 17        Filed 09/21/20      Page 27 of 34




to sleep at night due to his pain and is not verifiable by objective testing. Judge Weatherly found

Plaintiff suffered from the severe impairments of degenerative disk disease of the cervical and

lumbar spine and chronic pain syndrome. These impairments, as well as Anderson’s prescription

of medication specifically to address Plaintiff’s nighttime pain, support Plaintiff’s claim of pain

and a resulting inability to sleep through the night. Because Plaintiff has difficulty sleeping at

night, it is reasonable that he compensates by sleeping during the day, but it just as that Plaintiff’s

extensive napping during the day is contributing to his difficulty sleeping through the night.

Furthermore, Plaintiff’s ability to sleep up to four hours a day implies Plaintiff should also be able

to sleep at night while on increased pain medication.

       The ALJ is responsible for determining credibility and where evidence exists to support

the ALJ’s finding, the court may not substitute its own judgment or second guess the ALJ. See

Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995) (“The ALJ is responsible for determining

credibility, resolving conflicts in medical testimony, and for resolving ambiguities. We must

uphold the ALJ’s decision where the evidence is susceptible to more than one rational

interpretation.”) Consequently, the court finds Judge Weatherly properly discounted Plaintiff’s

testimony he needed to nap for up to four hours a day.

       B. Inconsistent Medical Evidence

       Judge Weatherly discounted Plaintiff’s testimony based, in part, on his course of medical

treatment and reported successful use of medication. She noted Plaintiff’s neck and back pain was

“generally effectively managed with medication and acupuncture,” his medications remained

consistent for long periods, he was never hospitalized, and he did not receive or require surgery or

other more aggressive forms of treatment. (Admin. R. at 602.) Consequently, Plaintiff’s treatment

records do not support Plaintiff’s testimony regarding the severity of his limitations. Plaintiff

PAGE 27 - OPINION AND ORDER
        Case 6:19-cv-00988-AC          Document 17       Filed 09/21/20      Page 28 of 34




argues the evidence establishes medication merely lessens the degree of his pain, but does not

control” it; his medications have been adjusted regularly; acupuncture and physical therapy only

occasionally alleviated his pain to some degree; and the lack of surgery or hospitalization is

immaterial because they were never recommended.

       An ALJ may rely on failure to pursue treatment commensurate with the stated level of

impairment or pain to discount a claimant’s credibility. See Fair v. Bowen, 885 F.2d 597, 604 (9th

Cir.1989) (concluding failure to seek treatment may inform an ALJ’s credibility determination).

Additionally, evidence of medical treatment successfully relieving symptoms can undermine a

claim of disability. Wellington v. Berryhill, 878 F.3d 867, 876 (9th Cir. 2017) (citing 20 C.F.R. §§

404.1520a(c)(1)).

       The record reveals Plaintiff reported medications effectively relieved his pain to the extent

he could “have some mobility and quality of life;” he used the prescribed medication when he

needed it, which was not necessarily all the time; and limited his use of some medications for non-

medical reasons, such as it being “[h]ard to take the plastic off the adhesive”. (Admin. R. at 236,

384, 897, 909.) Plaintiff’s reported improvement while on pain medication and his practice of not

using pain medication consistently supports Judge Weatherly’s conclusion medication managed

his pain effectively.

       Plaintiff’s medication was adjusted occasionally, generally at Plaintiff’s request, which

also is evidence Plaintiff found relief with medication. At least one doctor characterized Plaintiff’s

MRI findings as “mild at best,” was not convinced his symptoms were lumbar related, and

recommended against surgery, which arguably indicates Plaintiff’s impairments and subsequent

limitations were not as severe as he reported. (Admin. R. at 779.) Moreover, Judge Weatherly

noted Plaintiff requested but then failed to follow through on a referral for orthotics, and eh
PAGE 28 - OPINION AND ORDER
         Case 6:19-cv-00988-AC            Document 17        Filed 09/21/20       Page 29 of 34




declined the option of a pain pump on at least one occasion. Unexplained, or inadequately

explained, failure to follow prescribed treatment, as well as failure to seek treatment, are acceptable

reasons to question credibility. Smolen, 80 F.3d at 1284.

        Judge Weatherly’s consideration of Plaintiff’s willingness to treat his alleged incessant,

severe neck and back pain solely with medication despite the arguable success of at least one

alternative treatment, and the suggestion of two or three more, as a factor in discounting his pain

testimony is appropriate and is supported by the record. This is true despite evidence that Plaintiff

claimed medication did not successfully eliminate his pain, because such evidence merely reveals

a conflict in the evidence which is the ALJ’s province to resolve.

        C. Daily Activities

        Judge Weatherly also found Plaintiff and Goldman’s description of Plaintiff’s daily

activities to be inconsistent with his testimony regarding his alleged functional limitations. An

ALJ may use a claimant’s daily activities to reject his subjective symptom testimony on either of

two grounds: (1) if the reported activities contradict the claimant’s other testimony; or (2) if the

activities meet the threshold for transferable work skills. Orn v. Astrue, 495 F.3d 625, 639 (9th

Cir. 2007). “Even where those activities suggest some difficulty functioning, they may be grounds

for discrediting the claimant’s testimony to the extent that they contradict claims of a totally debilitating

impairment.” Molina, 674 F.3d at 1113 (citing Turner v. Comm’r of Sec. Sec., 613 F.3d 1217, 1225

(9th Cir. 2010)). Judge Weatherly was justified in discrediting Plaintiff’s subjective testimony as

inconsistent with other testimony in the record.

        Judge Weatherly specifically identified evidence Plaintiff drove, traveled, read, used a

computer, prepared simple meals, helped with dishes and laundry, maintained his hygiene, used

an elliptical, did yoga, walked, boated, and tried to stay active all as contradictory to his reported

PAGE 29 - OPINION AND ORDER
        Case 6:19-cv-00988-AC          Document 17      Filed 09/21/20     Page 30 of 34




limitations. Plaintiff argues as equally applicable here Judge Jelderks’s finding that Plaintiff’s

attempts at yoga, using an elliptical, and boating are not proper grounds to discount Plaintiff’s

testimony regarding his limitations. Judge Jelderks specifically rejected Judge Michaelsen’s

“finding that Plaintiff’s boating, yoga and use of an elliptical trainer are clear and convincing

reasons to discredit Plaintiff’s subjective symptom testimony,” because attempts of these activities

resulted in increased pain and were discontinued. Studebaker I, at 11. “The law of the case

doctrine generally prohibits a court from considering an issue that has already been decided by

that same court or a higher court on the same issue.” Stacy v. Colvin, 825 F.3d 563, 567 (9th Cir.

2016). Because this court is presented with virtually the same evidence that was before Judge

Jelderks, the law-of-the-case doctrine applies here and requires the court to honor Judge Jelderks’s

decision. Even if the doctrine did not apply, however, the court agrees with Judge Jelderks’s

reasoning and conclusion, and finds Judge Weatherly erred in relying on Plaintiff’s unsuccessful

attempts at yoga, boating, and elliptical training to discount his testimony. Furthermore, Judge

Weatherly’s general statement that Plaintiff tried to stay active, without a description of the

activities in which Plaintiff attempted and evidence such attempts were successful and ongoing, is

substantially similar and also insufficient.

        Plaintiff also notes Judge Weatherly cited a comment he made in September 2018: “He

feels that he has reached a point where he may begin to lose normal ADL functionality.” (Admin.

R. at 602.) Judge Weatherly found this this comment meant Plaintiff believed he had not yet lost

normal ADL functionality. (Admin. R. at 602.) This inference is not unreasonable and the court

cannot reject it.

        Finally, Plaintiff argues Judge Weatherly failed to make specific findings on the

transferability of Plaintiff’s daily activities to a work setting. Judge Weatherly’s discounting of

PAGE 30 - OPINION AND ORDER
        Case 6:19-cv-00988-AC          Document 17          Filed 09/21/20   Page 31 of 34




Plaintiff’s limitation testimony is based on inconsistencies between evidence of Plaintiff’s daily

activities and such testimony, and do not require specific transferability findings. Rather, evidence

of Plaintiff’s fairly extensive travel, ability to drive regularly, preparation of simple meals,

participation in household chores, maintenance of personal hygiene, reading, and use of the

computer are sufficiently inconsistent with Plaintiff’s reports he spent most of his day reclining,

could not sit or stand for more than a few minutes, of inability to help with household chores due

to pain, and suffered blurred vision daily for a few hours to provide adequate support for Judge

Weatherly’s finding.

       The court finds proper Judge Weatherly’s discounting of Plaintiff’s testimony on the extent

of his limitations based on inconsistencies with regard to all activities other than boating, the

elliptical, and yoga. This finding is consistent with Judge Jelderks’s conclusion that Goldman’s

description of Plaintiff’s activities of daily living in the Report contradicted Plaintiff’s testimony

that he was unable to do any activities of daily living. Studebaker I, at 11.

       D. Inconsistent Statements

       Judge Weatherly also discounted Plaintiff’s description of his limitations based on inconsistent

statements made by Plaintiff, many of which duplicate testimony on activities of daily living. An ALJ

may consider a range of factors in assessing credibility, including prior inconsistent statements

concerning symptoms, and other testimony by the claimant that appears less than candid. Ghanim v.

Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citing Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir.

1996); Orn v. Astrue, 495 F.3d 625, 636 (9th Cir. 2007)).

       The court already has found erroneous Judge Weatherly’s reliance on Plaintiff’s attempts

at yoga, boating, elliptical training, and staying active. Plaintiff argues Judge Weatherly also

improperly relied on Plaintiff’s traveling and activity level to discount his symptom reports.

PAGE 31 - OPINION AND ORDER
        Case 6:19-cv-00988-AC         Document 17        Filed 09/21/20     Page 32 of 34




        Plaintiff’s assertion that his pain level increases tremendously with travel does not negate

evidence Plaintiff, despite such pain, voluntarily drove and traveled on a fairly regular basis. The

record reveals Plaintiff reported he had “no trouble driving” in June 2013, was worried about

having to give up driving in late 2015 despite testifying he was no longer driving at the 2014

Hearing, and, while it hurt to drive his wife’s car, that the seats in her mother’s car worked better

for him in 2017. (Admin. R. at 228, 897, 914.) Plaintiff reported traveling to Seattle for a week

and having a good trip in 2015; traveling to San Diego to visit his sister-in-law, making several

trips to Dallas to be with his daughter, and traveling to attend a funeral and “to settle things with

step mother” in 2017; picking-up his wife at the airport and staying “in the Valley” for a couple

days in 2018; and picking-up his wife from the airport again in early 2019. (Admin. R. at 895,

915, 917, 919, 925, 935.) Despite his reports of extreme pain while travelling, Plaintiff’s continued

travel supports a conclusion he retained the ability to do much more than recline all day and sit

and stand for less than ten minutes or that he was not in as much pain as he reports. In either case,

Judge Weatherly appropriately relied on Plaintiff’s driving and travelling to discount his pain

testimony.

        E. Conclusion

        The court finds Judge Weatherly properly relied on the absence of objecting findings

supporting Plaintiff’s claims of tremors, blurred vision, and need to nap up to four hours a day to

discount his claims on these point.      Similarly, the court finds Judge Weatherly justifiably

concluded that evidence of medical treatment, activities of daily living, and Plaintiff’s statements

were inconsistent with his reported symptoms and limitations, and properly discounted his alleged

limitations on these grounds.

\\\\\

PAGE 32 - OPINION AND ORDER
        Case 6:19-cv-00988-AC           Document 17       Filed 09/21/20      Page 33 of 34




II. Residual Functional Capacity

        Plaintiff argues Judge Weatherly improperly assessed his residual functional capacity and

thus erred at step five. Plaintiff argues the ALJ “should have included more restrictive limitations

in regard to Plaintiff’s ability to manipulate, lift, and carry, and stand and walk for extended periods

of time.” (Brief at 5.)

        The “residual functional capacity is the most [a claimant] can still do despite [his]

limitations,” 20 C.F.R. § 404.1545(a)(1). Judge Weatherly found Plaintiff capable of light work,

which requires lifting of twenty pounds occasionally and ten pounds frequently, and a good deal

of walking or standing, or when it involves sitting most of the time with some pushing and pulling

of arm or leg controls.

        Prior to determining Plaintiff’s residual functional capacity, Judge Weatherly properly

discounted Plaintiff’s testimony about his limited ability to walk and stand, his need to recline

most of the day with frequent naps, and his tremors. She rejected Anderson’s testimony on his

limitations, credited Dr. Ellison’s objective findings, and adopted the limitations identified by

reviewing physicians Dr. Jenson and Dr. Kehrli – findings Plaintiff has not challenged.

        Dr. Ellison believed Plaintiff was “able to reach, grip, release and manipulate large and

small objects.” The examining physicians opined he retained the ability to occasionally lift or carry

twenty pounds and frequently lift or carry ten pounds, stand and/or walk and sit about six hours in an

eight-hour workday, and perform light work.

        Judge Weatherly’s residual functional capacity finding and hypothetical included

limitations for which there was support in the record and, consequently, were proper. Because she

posed a hypothetical question to the vocational expert that incorporated a proper residual



PAGE 33 - OPINION AND ORDER
        Case 6:19-cv-00988-AC         Document 17       Filed 09/21/20    Page 34 of 34




functional capacity assessment, the vocational expert’s testimony is substantial evidence

supporting Judge Weatherly’s step five finding, and that finding is affirmed.

                                           Conclusion

       The Commissioner’s findings on Plaintiff’s disabilities, considering the record as a whole,

are supported by substantial evidence. The decision of the Commissioner is affirmed.

       DATED this 21st day of September, 2020.



                                                          JOHN V. ACOSTA
                                                     United States Magistrate Judge




PAGE 34 - OPINION AND ORDER
